,.-:.-

.-’                1




                             -




                                 OFFICE   OF THE A-ITORNEY GENERAL   OF TEXAS
                                                     AUSTIN
               I       OROVLRSLLLSRS
                       ATIORNKY
                             OcNrnAL
                    moDomduionohall~torP
                      tos,tblao to r a o roata t
                    ettb tmttk o u6    r r ta *tj
                        oatlea ot arti,    tk
                             at                et 080
                                   tlo l.a to la
               r eua r tlm    ot
                            th elltluo u
                                       et
tb B t8ula tb o ’p ma o tlm
                        a tp a 8lsUtetJ
                                   o   a u6
la u
   08ma r lma o .~
.




                   '.                        . .
                     . -.
             92.    Thl&Duranr,whaBfmum
      *¶4 0lmta4 , ulo a 0 r a -    0p uti r r ( L  la
                                                   CL
      UN4       a p t68  tu tG
    . eoamlm~ tb..tlv1tlE5'
      lndtwt8a4tnrtlsgottha
      o tth alo weatoraemoot    r g 8a o lu
                                          o tth eIk k ,th 4
      oeMt10. lEd the mmloip8~ltlw.         It umu oo-
      opustorlthootmt         radvAnlo&8lpls8erutbep
      1tl.r liaavltb        1L naio rtrtlmm,    h 8ua
      stab,aab la 0tE r matar.
             3. a+.
          ~4, m   -8~              8bii pr~tdr m m rq-84
      oxohM@ ot lafbm                aaleaMta#thB ooRtlrdbu
      OtdJBUOadth.                        triol.aterrutbr
      law ktuoautheh                      at  ynrsia ot this
      ado,     lta ooantlu      on4 mnloi~lltla8   0~14otbm
      ,84tao•n4tboMtsoMl&4woma.ntb~
.   .   -.._..
             I


maomb10,Ismm fm7lma - pqio S



                  fho rbon   opinion    of   tblr   dop-taont   lo rapport.6 w        (,
 the 6oolrloarlt Uu tluram Oaurt ot SCur is tbo 0000 of
.8orr4 voe Rousta Rar4oaal l@o&a Doak, RS6 0. u. loal rrd
 lu tha oua ot Yu7lll ta. 8pu& r04 Tm 191,
                  ~lfWOf@       ioiOnAO.0~~00,r@a(knd             bytbl8   Oo~~rt,-
aent      thrmdborit lp
         lud           lm 01toItbuola,   it la oar lplnloathat
tho brgartmat ot Nbllo Safety la lutharlu4 to laoara the lot
a tla ndlad uaot 0 rrdiobroadarrtiry   rktlos oa aasa out 0s
tba gamrrl rpproprlatlonr for ml4 (kpartmot, a* l&108%4
w 1-a SS ot San8u bill SlT, rot tba two-prr ~ulod ladly
Au@&   s1, 1941. #a@ thararoro,  IaBWr pur wlutloa    la ttm
ltrlru    tin.

                 Tbo Iupulatiea,“thatt& ptopart la to k uuaa by
                            lnataU4tloaof a rr&io %wdorstiog
                                 voat~tho dopartmatrbould          dulm    ta
                                tho ha4 willrtirort.kok
                                 that                       to tha
                        I@ l oerltrao0url
                                       quutlaa rad it is 8ug-
gut.4   that tba&lktlon        rl*oprorM0 thot tha uputaut
rbllhwo the tl&t to remvo cay rnd all bufldi.s.&           tlxtun8
a al  d
      q ulp a plua4
               a a tupon uld land tho 4oprtmbt              ii,aad
wbn, lt rbm4oaa ar ~)*.atbo Redlo% ordoartisg S$o~loaott
lt M l4 la d.
         It la not tho lataatloaor tblr 4opuideaatto par8
8pon tb,         tiuo
              of the kot et 1aJM i8 go*Bt&n rrd the proJ?orrd
due# luto#ame eP MY tromtbol)fot A?lia(too,           hBB,
b do Dopartmat 01 .pobllo Stiot7, lbo *8lUlt~ et tb tltlm
          & dead, # .o&vyon~o 008 bo but ~taralaodw tn
ziLEr@ la lt tk rbrtnot ot &la     h ~uld'lrradut4 b7 aa la-
rprotlw ot tk progoro4 bed., or loavayunao,to thor wSth &
0077OtthO lh UtWltthOtiit Of &lb#OlI       l0s th e rcrrola-
tlou  l0d0mr rlt ma litt L oia*at te “id 4.04, OT eon-
v.yM.a*